COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROBERT JESSIE MORALES,                         §               No. 08-20-00102-CR

                       Appellant,                §                  Appeal from

  v.                                             §               143rd District Court

  THE STATE OF TEXAS,                            §           of Ward County, Texas

                        State.                   §          (TC# 19-09-06141-CRW)

                                            §
                                          ORDER

       The Court GRANTS the Pro Se’s third motion for extension of time within which to file

the brief until December 31, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE PRO SE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Robert Jessie Morales, pro se, prepare the Pro Se brief and

forward the same to this Court on or before December 31, 2020.

       IT IS SO ORDERED this 1st day of December, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.